              Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 1 of 17




 1                                                        CHIEF JUDGE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   Wilmington Trust Company, as Owner
     Trustee, and F & L Aviation IV, LLC, as
10   Beneficial Owner, of aircraft bearing
     manufacturer's serial number 61329, and
11
     Brilliant Aviation Limited, owner and             Case No. 2:20-cv-00402-RSM
12   operator of aircraft bearing manufacturer's
     serial number 62743,                              STIPULATED AGREEMENT
13                                                     REGARDING DISCOVERY OF
                            Plaintiffs,                ELECTRONICALLY STORED
14                                                     INFORMATION AND ORDER
            v.
15                                                     NOTED FOR HEARING: APRIL 20, 2021
     The Boeing Company and Boeing
16   Commercial Airplanes, a division of The
     Boeing Company,
17
                            Defendant.
18

19          The parties hereby stipulate to the following provisions regarding the discovery of
20   electronically stored information (“ESI”) in this matter:
21          A.      General Principles
22          1.      An attorney’s zealous representation of a client is not compromised by conducting
23   discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
24   in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
25   contributes to the risk of sanctions.
26

     STIPULATED ESI AGREEMENT &
     ORDER - 1
     No. 2:20-cv-00402-RSM-MAT
              Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 2 of 17




 1          2.      As provided in LCR 26(f), the proportionality standard set forth in Fed. R. Civ. P.
 2   26(b)(1) must be applied in each case when formulating a discovery plan. To further the application
 3   of the proportionality standard in discovery, requests for production of ESI and related responses
 4   should be reasonably targeted, clear, and as specific as possible.
 5          3.      Nothing in this Order shall preclude the producing party from collecting or
 6   producing additional materials beyond those identified pursuant to the procedure described herein.
 7          4.      The parties agree that the producing party is under no obligation to identify the
 8   request for production to which a particular document is responsive, nor is the producing party
 9   obligated to identify (by Bates Numbers or otherwise) which documents are being produced in
10   response to a particular request for production.
11          B.      ESI Disclosures
12          1.      Within 14 days of entry of this ESI Protocol by the Court, or at a later time if agreed
13   to by the parties, each party shall disclose:
14                  a.      Custodians. The ten custodians most likely to have discoverable ESI in their
15   possession, custody, or control. The custodians shall be identified by name, title, connection to the
16   instant litigation, and the type of information under the custodian’s control.
17                  b.      Non-custodial Data Sources. A list of non-custodial data sources (e.g.,
18   shared drives, servers), if any, most likely to contain discoverable ESI.
19                  c.      Third-Party Data Sources. A list of third-party data sources, if any, likely to
20   contain discoverable ESI (e.g., third-party email providers, mobile device providers, cloud storage)
21   and, for each such source, the extent to which a party is (or is not) able to preserve information
22   stored in the third-party data source.
23                  d.      Inaccessible Data. A list of data sources, if any, likely to contain
24   discoverable ESI (by type, date, custodian, electronic system or other criteria sufficient to
25   specifically identify the data source) that a party asserts is not reasonably accessible under Fed. R.
26   Civ. P. 26(b)(2)(B).

     STIPULATED ESI AGREEMENT &
     ORDER - 2
     No. 2:20-cv-00402-RSM-MAT
              Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 3 of 17




 1           2.        Foreign data privacy laws. Nothing in this Order is intended to prevent either party
 2   from complying with the requirements of a foreign country’s data privacy laws, e.g., the European
 3   Union’s General Data Protection Regulation (GDPR) (EU) 2016/679. The parties agree to meet
 4   and confer before including custodians or data sources subject to such laws in any ESI or other
 5   discovery request.
 6           3.        Additional Custodians and Sources. Any other party may identify additional
 7   custodians or non-custodial data sources that may have relevant information related to the claims
 8   or defenses to be collected, searched, and/or produced. If a producing party declines to include in
 9   the collection process any custodian or data source identified by another party, the matter shall be
10   disclosed to the requesting party and may be submitted to the Court for determination.
11           4.        Duty to Supplement. The parties shall timely supplement their disclosures to the
12   extent new custodians or non-custodial data sources are identified.
13           5.        Other Disclosures: Upon reasonable request, a party shall disclose information
14   relating to network design, the types of databases, database dictionaries, the access control list and
15   security access logs and rights of individuals to access the system and specific files and
16   applications, the ESI document retention policy, organizational chart for information systems
17   personnel, or the backup and systems recovery routines, including, but not limited to, tape rotation
18   and destruction/overwrite policy.
19           C.        ESI Discovery Procedures
20           1.        On-site inspection of electronic media. Such an inspection shall not be required
21   absent a demonstration by the requesting party of specific need and good cause or by agreement
22   of the parties.
23           2.        Search methodology. The parties shall timely confer to attempt to reach agreement
24   on appropriate search terms and queries, file type and date restrictions, data sources (including
25   custodians), and other appropriate computer- or technology-aided methodologies, before any such
26

     STIPULATED ESI AGREEMENT &
     [PROPOSED] ORDER - 3
     No. 2:20-cv-00402-RSM-MAT
              Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 4 of 17




 1   effort is undertaken. The parties shall continue to cooperate in revising the appropriateness of the
 2   search methodology.
 3                  a.      Prior to running searches:
 4                          i.      The producing party shall disclose the data sources (including
 5   custodians), search terms and queries, any file type and date restrictions, and any other
 6   methodology that it proposes to use to locate ESI likely to contain responsive and discoverable
 7   information (the producing party’s “Initial Search Terms or Queries”). The producing party may
 8   provide unique hit counts for each search query. The producing party shall make a good faith effort
 9   to propose Initial Search Terms or Queries and data sources proportional to each of the requesting
10   party’s requests for production.
11                          ii.     The requesting party is entitled to, within 14 days of the producing
12   party’s disclosure, add (1) no more than 20 search terms or queries to the Initial Search Terms or
13   Queries disclosed by the producing party, and (2) no more than five total additional Custodians or
14   non-custodial data sources, provided that the addition of terms, Custodians, or sources is not overly
15   burdensome. The parties may request relief from the Court on a showing of good cause as to any
16   Initial Search Terms or Queries in dispute or the need for additional Initial Search Terms or Queries
17   or data sources, including if the producing party’s Initial Search Terms or Queries are not sufficient
18   to account for each of the requesting party’s requests for production.
19                          iii.    The following provisions apply to search terms or queries of the
20   requesting party. Focused terms and queries should be employed; broad terms or queries, such as
21   product and company names, generally should be avoided. A conjunctive combination of multiple
22   words or phrases (e.g., “computer” and “system”) narrows the search and shall count as a single
23   search term. A disjunctive combination of multiple words or phrases (e.g., “computer” or
24   “system”) broadens the search, and thus each word or phrase shall count as a separate search term
25   unless they are variants of the same word. The producing party may identify each search term or
26   query returning overbroad results demonstrating the overbroad results, and a counter proposal

     STIPULATED ESI AGREEMENT &
     ORDER - 4
     No. 2:20-cv-00402-RSM-MAT
             Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 5 of 17




 1   correcting the overbroad search or query. A search that returns more than 1,500 unique documents,
 2   excluding families, is presumed to be overbroad.
 3                  b.      After production: Within 21 days of the producing party notifying the
 4   requesting party that it has substantially completed the production of documents responsive to a
 5   request, the requesting party may request no more than 20 additional search terms or queries (the
 6   requesting party’s “Additional Search Term or Query”), provided that the addition of terms or
 7   queries is not overly burdensome, and either the parties agree to the addition of terms/queries or
 8   the requesting party has shown good cause for doing so. The producing party will provide a unique
 9   hit count (i.e., documents that do not hit on other search terms or queries, that have not been
10   produced previously, and that have been de-duped within the set) for each Additional Search Term
11   or Query, and the parties will reach an agreement on the Additional Search Terms or Queries to
12   be used before the producing party produces documents hitting on these Additional Search Terms
13   or Queries. In assessing the burden associated with adding search terms or queries, the producing
14   party may consider the unique hit counts. A search that returns more than 1,500 unique documents,
15   excluding families, is presumed to be overbroad.
16          3.      Predictive Coding, Technology Assisted Review, and Advanced Analytics: The
17   parties may use reasonable techniques to further identify relevant or irrelevant documents,
18   including, but not limited to, predictive coding, other technology-assisted review, and/or any form
19   of advanced analytics. If the producing party intends to use such tools, the parties will meet and
20   confer about the use of such technologies before they are applied to attempt to reach reasonable
21   agreement in advance of their use. Either party may in good faith request reasonable, non-
22   privileged, non-work-product information about the software and methodology used for the review
23   sufficient to evaluate the reasonableness of the review.
24          4.      Timing:    The parties will make good faith efforts to substantially complete
25   production related to then-outstanding discovery requests 180 days before the close of fact
26   discovery to allow the parties to evaluate document productions and serve any follow-up discovery

     STIPULATED ESI AGREEMENT &
     ORDER - 5
     No. 2:20-cv-00402-RSM-MAT
              Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 6 of 17




 1   requests or necessary discovery motions within the time allowed for discovery by the Court’s
 2   scheduling order.
 3          5.      Format.
 4                  a.      ESI will be produced to the requesting party with searchable text, in a
 5   format to be decided between the parties. Acceptable formats include, but are not limited to, native
 6   files, multi-page TIFFs (with a companion OCR or extracted text file), single-page TIFFs (only
 7   with load files for e-discovery software that includes metadata fields identifying natural document
 8   breaks and also includes companion OCR and/or extracted text files), and searchable PDF. The
 9   parties will produce documents in black and white or, if the original file is in color, may produce
10   in color using JPEG format, but either party may reasonably request color production files from
11   the producing party.
12                  b.      Unless otherwise agreed to by the parties, files that are not easily converted
13   to image format, such as spreadsheet, slideshow, database, and drawing files, will be produced in
14   native format. Upon reasonable request, a party should produce a file in a native format that was
15   previously produced as a TIFF file.
16                  c.      Each document image file shall be named with a unique number (Bates
17   Number). When a text-searchable image file is produced, the producing party must take reasonable
18   steps to preserve the integrity of the underlying ESI, i.e., the original formatting, the metadata (as
19   noted below) and, where applicable, the revision history.
20                  d.      If a document is more than one page, the unitization of the document and
21   any attachments and/or affixed notes shall be maintained as they existed in the original document.
22                  e.      The full text of each electronic document shall be extracted (“Extracted
23   Text”) and produced in a text file. The Extracted Text shall be provided in searchable ASCII text
24   format (or Unicode text format if the text is in a foreign language) and shall be named with a
25   unique Bates Number (e.g., the unique Bates Number of the first page of the corresponding
26   production version of the document followed by its file extension). In the case of files with

     STIPULATED ESI AGREEMENT &
     ORDER - 6
     No. 2:20-cv-00402-RSM-MAT
              Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 7 of 17




 1   redacted text, OCR’d text of the redacted documents may be provided in lieu of extracted text,
 2   with the exception of spreadsheets.
 3                  f.      All productions will be provided with a document-level database load file
 4   in standard Concordance (DAT) delimited format. All image data should be delivered with a
 5   corresponding image load file in the following format: Opticon (OPT). The total number of image
 6   files referenced in the image load file should match the total number of images in the production
 7   delivery. “Load file” means a file that relates to a set of scanned images or electronically processed
 8   files that indicates where individual pages or files belong together as documents, to include
 9   attachments, and where each document begins and ends. A load file may also contain data relevant
10   to the individual documents, such as selected metadata, coded data, and extracted text.
11                  g.      All ESI shall be processed with a single time zone and a date and time
12   setting that is consistent across that party’s productions. The time zone used shall be either Pacific
13   Daylight Time (PDT) or Coordinated Universal Time (UTC).
14                  h.      Notwithstanding the parties’ stipulations herein, upon reasonable request
15   made by the requesting party, the parties shall confer regarding the production in an alternate
16   format of a document previously produced in accordance with this Agreement and Order.
17          6.      Email Threading. The parties may use analytics technology to identify email
18   threads and need only produce the unique, most inclusive copy and related family members and
19   may exclude lesser inclusive copies. Upon reasonable request, the producing party will produce a
20   less inclusive copy.
21          7.      De-duplication. The parties may de-duplicate their ESI production across custodial
22   and non-custodial data sources after disclosure to the requesting party, and the duplicate custodian
23   information removed during the de-duplication process must be tracked in a duplicate/other
24

25

26

     STIPULATED ESI AGREEMENT &
     ORDER - 7
     No. 2:20-cv-00402-RSM-MAT
                  Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 8 of 17




 1   custodian field in the database load file. 1 The parties will disclose the methodology used for de-
 2   duplication after reasonable request.
 3            8.       Metadata fields. The parties agree to produce the following metadata fields, if
 4   associated with the electronic document. The parties are under no obligation to manually populate
 5   these fields. Because different platforms use different nomenclature for these metadata fields, the
 6   below offers a common name and description, with the expectation that each party produce that
 7   field or its substantial equivalent. If any field is impracticable to produce for either party, the party
 8   shall disclose the field(s) that they are unable to produce to the opposing party.
 9                                                                                                  Must be Populated
                    Field Name                                Field Description                     for All Documents
10
                                                 First Bates Number (Production
       BegBates                                                                                                x
11                                               number) of an item.

12                                               Last Bates Number (Production
                                                 number) of an item.
13     EndBates                                                                                                x
                                                 **The EndBates field should be
14                                               populated for single-page items.

15                                               First Bates Number of attachment
       BegAttach                                 range of family (i.e., Bates Number of                        x
16                                               the first page of the parent document).

17                                               Last Bates Number of attachment
                                                 range of family (i.e., Bates Number of
       EndAttach                                                                                               x
18                                               the last page of the last attachment in
                                                 the family).
19
       PgCount                                   Number of pages in the item.                                  x
20
                                                 Name of person from whose files the
       Custodian                                                                                               x
21                                               item is Produced.

22                                               Name of the person(s), in addition to              x (if deduplicated
                                                 the Custodian, from whose files the
       CustodianOther                                                                                 globally (i.e.,
23                                               item would have been Produced if it                  horizontally))
                                                 had not been de-duplicated.
24

25            1
                ESI shall be filtered for file type using an acceptable industry standard exclusion list or process based on
     the National Software Reference Library and commonly known as the “NIST List.” The parties recognize that to
26   reduce the document review population, additional file types may need to be excluded and shall disclose any
     additional file types excluded.
     STIPULATED ESI AGREEMENT &
     ORDER - 8
     No. 2:20-cv-00402-RSM-MAT
            Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 9 of 17




 1
                                                                            Must be Populated
                 Field Name                 Field Description
 2                                                                          for All Documents

 3                               The file path of the document as it
                                 existed at collection.
 4                               Note: Producing Party may truncate
                                 the file path using a method
 5                               reasonably calculated to remove
                                 Network-level identification
 6                               information such as, without
                                 limitation, IP addresses, resolvable
 7    FilePath                   server names, and infrastructure file-
                                 path information, but excluding
 8                               removal of the custodial or shared
                                 Network drive letter. The parties
 9                               understand that collection tools may
                                 add to or truncate file path
10                               information, provided however that
                                 collection tools do not overwrite the
11                               file path information to be provided.
12                               Field designates if a duplicate is found
      AllPaths
13                               in a different non-custodial source

14                               Size (in kilobytes) of the source native
      FileSize                   file.
15
      FileName                  File name of document.
16
                                 The file extension of the document
17    FileExt                    (e.g., doc, nsf, rtf, pdf etc.).
18    HashValue                  The unique hash value of the file.
19                               Unique identifier from email
      EmailThreadFamilyID        threading algorithm to denote emails
20                               from a single thread.
21                               Type of Outlook item, e.g., email,
      EmailOutlookType           calendar item, note, task.
22
                                 Hyperlink path for documents
23                               provided in native format.
      NativeFileLink                                                          x (ESI only)
24                               **The linked file must be named per
                                 the BegBates value.
25
      SourceParty                Name of party producing the item.                 x
26

     STIPULATED ESI AGREEMENT &
     ORDER - 9
     No. 2:20-cv-00402-RSM-MAT
             Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 10 of 17




 1
                                                                           Must be Populated
               Field Name                    Field Description
 2                                                                         for All Documents

 3    DateSent (mm/dd/yyyy)       Date email or calendar item was sent.

 4    TimeSent (hh:mmAM/PM)       Time email or calendar item was sent.

 5    DateReceived                Date email or calendar item was
      (mm/dd/yyyy)                received.
 6
      TimeReceived                Time email or calendar item was
 7    (hh:mmAM/PM)                received.
 8                                First Bates Number for the parent
                                  item of a family.
 9
                                  **This field should be populated for
10    ParentBates                 all members of a family.                        x
                                  **Documents that are not part of a
11                                family should not have this field
                                  populated.
12
                                  First Bates Number of each “child”
13                                attachment.
14                                **Can be more than one Bates
      AttachBates                 Number listed depending on the                  x
15                                number of attachments. If multiple
                                  Bates Numbers, separate by semi-
16                                colon (;).

17                                The names and SMTP email
                                  addresses of all recipients that were
18    To                          included on the “To” line of the email
                                  or calendar item.
19
                                  The name and SMTP email address of
20    From                        the sender of the email or calendar
                                  item.
21
                                  The names and SMTP email
22                                addresses of all recipients that were
      CC                          included on the “CC” line of the email
23                                or calendar item.
24                                The names and SMTP email
                                  addresses of all recipients that were
25    BCC                         included on the “BCC” line of the
                                  email or calendar item.
26

     STIPULATED ESI AGREEMENT &
     ORDER - 10
     No. 2:20-cv-00402-RSM-MAT
            Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 11 of 17




 1
                                                                            Must be Populated
                  Field Name                Field Description
 2                                                                          for All Documents

 3    DateCreated (mm/dd/yyyy)    Date the item was created.

 4    TimeCreated (hh:mm AM/PM)   Time the item was created.

 5                                The filename of the source native file
      FileName                    for an ESI item.
 6
      Date Modified               Date the item was modified.
 7
      Time Modified               Time the item was last modified.
 8
                                  Any value populated in the subject
 9                                field of the source file metadata or
      Subject                     document properties (e.g., subject line
10                                of email or calendar item).

11                                Full relative path to the current
      TextPath                    location of the document-level text
12                                file.
13                                Indicates if a document has been
                                  redacted for privilege or if a member
14    Privilege                   of a document family has been
                                  withheld for privilege.
15
                                  Indicates if a document is subject to
16    Export Controlled           export controls under U.S. law.
17                                Indicates if item has been designated
                                  as “Confidential” or “Attorneys’ Eyes
18    Confidentiality                                                              x
                                  Only” under the parties’ protective
                                  order.
19
                                  Bates Number of the first page of the
20                                parent item to the Bates Number of
      AttachRange                                                                  x
                                  the last page of the last attachment
21                                “child” item.
22                                To indicate “Paper,” “Hard Copy,” or
      RecordType                  “HC” if a hard copy document and                 x
23                                “ESI” if it is an ESI item.
24                                Indicates software application that
      Application                 generated the ESI item (e.g., Outlook,
25                                Word).
26

     STIPULATED ESI AGREEMENT &
     ORDER - 11
     No. 2:20-cv-00402-RSM-MAT
              Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 12 of 17




 1
                                                                                    Must be Populated
                    Field Name                       Field Description
 2                                                                                  for All Documents

 3                                  Descriptor for documents that are
      PasswordProtection/Encryption password-protected or encrypted
 4                                  (<yes> or <no>).

 5    Production Volume                   Production volume name or number.                 x

 6                                        User-generated field that will indicate
                                          redactions. “X,” “Y,” “Yes,” “True,”
 7    Redacted                            are all acceptable indicators that the            x
                                          document is redacted. Otherwise,
 8                                        blank.

 9                                        The unique message identifier
      MessageID                           generated by the source email or
10                                        calendar system.

11                                        The message ID of the previous
                                          message in the email thread (the
      PrevMessageID
12                                        message that was replied to or
                                          forwarded).
13
                                          Any value populated in the title field
14    Title                               of the source file metadata or item
                                          properties.
15
                                          Creator of the document; any value
16                                        populated in the author field of the
      Author                              source file metadata or document
17                                        properties.
18            9.      Parent-Child Relationships. Parent-Child relationships (the association between an
19   attachment and its parent document) must be preserved so a document and any attachments to that
20   document are produced in the same production set and such relationships are identifiable.
21            10.     Hard-Copy Documents. If the parties elect to produce hard-copy documents in an
22   electronic format, the production of hard-copy documents will include a cross-reference file that
23   indicates document breaks, attachments, and sets forth the custodian or custodian/location
24   associated with each produced document. Hard-copy documents will be scanned using Optical
25   Character Recognition (OCR) technology and searchable ASCII text files will be produced (or
26   Unicode text format if the text is in a foreign language), unless the producing party can show that

     STIPULATED ESI AGREEMENT &
     ORDER - 12
     No. 2:20-cv-00402-RSM-MAT
             Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 13 of 17




 1   the cost would outweigh the usefulness of scanning (for example, when the condition of the paper
 2   is not conducive to scanning and will not result in accurate or reasonably useable/searchable ESI).
 3   Each file will be named with a unique Bates Number (e.g., the unique Bates Number of the first
 4   page of the corresponding production version of the document followed by its file extension).
 5          D.      Preservation of ESI
 6          The parties acknowledge that they have a common law obligation, as expressed in Fed. R.
 7   Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable information in the
 8   party’s possession, custody, or control. With respect to preservation of ESI, the parties agree as
 9   follows:
10          1.      Absent a showing of good cause by the requesting party, the parties shall not be
11   required to modify the procedures used by them in the ordinary course of business to back-up and
12   archive data; provided, however, that the parties shall preserve all discoverable ESI in their
13   possession, custody, or control.
14          2.      The parties will supplement their disclosures in accordance with Fed. R. Civ. P.
15   26(e) with discoverable ESI responsive to a particular discovery request or mandatory disclosure
16   where that data is created after a disclosure or response is made (unless excluded under Sections
17   (D)(3) or (E)(1)–(2)).
18          3.      Absent a showing of good cause by the requesting party, the following categories
19   of ESI need not be preserved:
20                  a.        Deleted, slack, fragmented, or other data only accessible by forensics.
21                  b.        Random access memory (RAM), temporary files, or other ephemeral data
22                            that are difficult to preserve without disabling the operating system.
23                  c.        On-line access data such as temporary internet files, history, cache, cookies,
24                            and the like.
25                  d.        Data in metadata fields that are frequently updated automatically, such as
26                            last-opened dates.

     STIPULATED ESI AGREEMENT &
     ORDER - 13
     No. 2:20-cv-00402-RSM-MAT
             Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 14 of 17




 1                  e.      Back-up data that are duplicative of data that are more accessible elsewhere.
 2                  f.      Server, system, or network logs.
 3                  g.      Data remaining from systems no longer in use that is unintelligible on the
 4                          systems in use.
 5                  h.      Electronic data (e.g., email, texts, calendars, contact data, and notes) sent to
 6                          or from mobile devices (e.g., iPhone, iPad, Android devices), provided that
 7                          a copy of all such electronic data is automatically saved in real time and
 8                          accessible elsewhere (such as on a server, laptop, desktop computer, or
 9                          “cloud” storage).
10          E.      Privilege
11          1.      A producing party shall create a privilege log of all documents fully withheld from
12   production on the basis of a privilege or other lawful protection, unless otherwise agreed or
13   excepted by this Agreement and Order. Privilege logs shall include a unique identification number
14   for each document and a description of the basis for the claim (e.g., attorney-client privileged or
15   work-product protection). For ESI, the privilege log may be generated using available metadata,
16   including author/recipient or to/from/cc/bcc names; the subject matter or title; and date created,
17   but the producing party also must describe in the log the basis for the claim. The parties will in
18   good faith endeavor to produce privilege logs not later than 45 days after each production or as the
19   parties may otherwise agree. The parties will in good faith endeavor to produce all privilege logs
20   in this case no less than 150 days before the close of fact discovery to allow the parties to evaluate
21   privilege logs and conduct any necessary meet and confers or motions practice within the time
22   allowed for discovery by the Court’s scheduling order. This provision is without prejudice to a
23   party’s right to request any extension of discovery deadlines or the rescheduling or renoticing of
24   depositions, should production of logs after substantial completion delay discovery in this matter.
25   If the requesting party, in good faith, has reason to believe a particular entry does not reflect
26   privileged discoverable information, the requesting party may request, and the producing party

     STIPULATED ESI AGREEMENT &
     ORDER - 14
     No. 2:20-cv-00402-RSM-MAT
              Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 15 of 17




 1   will not unreasonably refuse to create, a supplemental privilege log entry in compliance with Fed.
 2   R. Civ. P. 26(b)(5). The parties will discuss and consider all reasonable extension requests in good
 3   faith.
 4            2.       Redactions need not be logged so long as the basis for the redaction is clear on the
 5   redacted document. A party may not redact information on the basis it believes it to be irrelevant
 6   or confidential. Redactions should only be made for legal privilege or legally protected private
 7   information, such as Social Security Numbers, information protected from disclosure under
 8   HIPAA, and other information prohibited from disclosure by law.
 9            3.       A party that withholds any document entirely on the basis of privilege shall produce
10   a Bates numbered placeholder page/slip sheet that contains the following language: “Document
11   Withheld on the Basis of Privilege.” A party may withhold wholly privileged members of a family
12   group so long as the party inserts a slip sheet in place of the withheld document indicating that it
13   has been “Withheld for Privilege” and logs such attachments in a privilege log in accordance with
14   the requirements of this protocol. Slip sheets need not be produced for wholly-privileged document
15   families withheld in their entirety.
16            4.       With respect to privileged or work-product information generated after the filing of
17   the complaint and any amendments, parties are not required to include any such information in
18   privilege logs.
19            5.       Activities undertaken in compliance with the duty to preserve information are
20   protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).
21            6.       Pursuant to Fed. R. Evid. 502(d), the production of any documents in this
22   proceeding shall not, for the purposes of this proceeding or any other federal or state proceeding,
23   constitute a waiver by the producing party of any privilege applicable to those documents,
24   including the attorney-client privilege, attorney work-product protection, or any other privilege or
25   protection recognized by law. Information produced in discovery that is protected as privileged or
26

     STIPULATED ESI AGREEMENT &
     ORDER - 15
     No. 2:20-cv-00402-RSM-MAT
             Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 16 of 17




 1   work product shall be returned to the producing party as described in the Stipulated Protective
 2   Order (Dkt. No. 66), and its production shall not constitute a waiver of such protection.
 3          F.      Modifications
 4          Any practice or procedure set forth herein may be varied by agreement of the parties,
 5   confirmed in writing, where such variance is deemed appropriate under the circumstances, or by
 6   order of the Court.
 7

 8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 9
     DATED: April 20, 2021                           By s/ Callie A. Castillo
10                                                       David M. Schoeggl, WSBA No. 13638
                                                         schoeggld@lanepowell.com
11                                                       Callie A. Castillo, WSBA No. 38214
                                                         castilloc@lanepowell.com
12                                                       Joseph D. Adamson, WSBA No. 54752
                                                         adamsonj@lanepowell.com
13                                                       Telephone: 206.223.7000
                                                         Facsimile: 206.223.7107
14                                                   Attorneys for Plaintiffs Wilmington Trust
                                                     Company, F & L Aviation IV, LLC, and
15                                                   Brilliant Aviation Limited

16
     DATED: April 20, 2021                           By s/ Eric J. Weiss
17                                                      Harry S. Schneider, Jr., WSBA No. 9404
                                                        HSchneider@perkinscoie.com
18                                                      Eric Wolff, WSBA No. 43047
                                                        EWolff@perkinscoie.com
19                                                      Eric J. Weiss, WSBA No. 44807
                                                        EWeiss@perkinscoie.com
20                                                      Laura C. Hill, WSBA No. 49229
                                                        LHill@perkinscoie.com
21                                                      Telephone: 206.359.8000
                                                        Facsimile: 206.359.9000
22                                                    Attorneys for Defendants The Boeing
                                                      Company and Boeing Commercial Airplanes
23

24

25

26

     STIPULATED ESI AGREEMENT &
     ORDER - 16
     No. 2:20-cv-00402-RSM-MAT
          Case 2:20-cv-00402-RSM Document 81 Filed 04/27/21 Page 17 of 17




 1        Based on the foregoing, IT IS SO ORDERED.
 2
     DATED:    April 27, 2021
 3

 4                                            A
                                             RICARDO S. MARTINEZ
 5                                           CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED ESI AGREEMENT &
     ORDER - 17
     No. 2:20-cv-00402-RSM-MAT
